Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/03/2022. 
Claims 1, 4-9, 12, and 13 are currently pending.
The rejection of claims 4 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection(s) under 35 U.S.C. 103 as being unpatentable over or based-on CN 103964766 A in view of CN 103881282 A is/are withdrawn in view of the above amendment.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record, CN 103964766 A and CN 103881282 A, fail to teach or suggest an aqueous foam material comprising the specified sulfonate foaming agent(s), sodium alginate foam stabilizer, and expandable graphite in the recited parts by weight and method of making thereof.  
Applicant has demonstrated by comparative showing the claimed addition of 10-16 parts by weight expandable graphite to 100 parts by weight of water results in superior, unexpected results of a foaming multiple, piling height, viscosity, and stability time as compared to a foam lacking the expandable graphite (see Examples 1-5 and Comparative Example 1 and Table 1 of the present specification).  The superior and unexpected results are shown to occur over the entirety of the 10 to 16 parts by weight expandable graphite range.  
CN 103964766 A teaches an aqueous foam material for preventing spontaneous combustion of coal and extinguishing fires comprising a foaming agent comprising sodium lauryl sulfate and/or sodium dodecylbenzene sulfonate, a thickening agent comprising carboxymethyl cellulose, and fly ash (para. 0002, 0006, 0009, and 0013-0017).  CN 103964766 A fails to teach or suggest the presence of expandable graphite.  Upon close consideration of the present application’s comparative showing, Comparative Example 1 closely corresponds to a composition characteristic of CN 103964766 A since the comparative example contains fly ash in the foam (instead of the claimed expandable graphite) which has been demonstrated as inferior in its foam properties as compared to the claimed composition.
CN 103881282 A teaches a smart gel material for preventing and controlling spontaneous combustion of coal comprising a superabsorbent temperature-sensitive colloid, an expandable aggregate, and a foaming agent where the expandable aggregate is expandable graphite in order to expand and provide a thermal insulation upon decomposition when it encounters a high temperature (para. 0009-0019).  Although the composition of CN 103881282 A is aqueous (the gel is present as an aqueous slurry) and contains expandable graphite and a foaming agent (which is merely a carbonate or bicarbonate salt, para. 0014), at the time of the effective filing date a person of ordinary skill in the art would not reasonably expect providing the expandable graphite of CN 103881282 A in the aqueous foam material of CN 103964766 A would result in the superior, unexpected results of a foaming multiple, piling height, viscosity, and stability time demonstrated in the present application’s comparative showing.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
For purposes of claim interpretation, it is noted the phase(s) that the expandable graphite “is used for generating a non-combustible gas, increasing a viscosity of the foam material, and enhancing a foam stability” recited in claims 1 and 6 are merely the intended use/purpose of the expandable graphite present in the foam material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 10, 2022